Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, reference is made to “sample analysis condition, a sample preparation condition and a kind of sample” (lines 8-9) which are 3 alternatives, but Para 39 of Pub provides only the example of “sample type”  and “concentration”.  How to the only 2 examples relate to the 3 different alternatives?  Which applies to which?  Do the 2 examples only relate to 2 of the 3 alternatives, with one being undefined?  If so, what does the undefined possibility relate to?
	As to claim 1, it’s unclear what “holders” (line 2) are, as the specification defines such a “an opening” (Para 38) which suggest a mere hole.  A hole is empty space, and thus is non-structural.  A hole may be claimed as a hole in an already claimed structural element.1  
	As to claim 1, what does “sample analysis condition” (line 8) relate to?  What is the “condition” of?  Is the “condition” somehow that of the sample, or maybe of the desired analysis, or some combination thereof?  The specification employs such phrase many times, but does not express how “sample analysis” defines the “condition”.
	As to claim 1, what does “sample preparation condition” (line 9) relate to?  What is the “condition” of?  Is the “condition” somehow that of the sample, or maybe of the desired manner or preparation, or some combination thereof?  The specification employs such phrase many times, but does not express how “sample preparation” defines the “condition”.
	As to claim 1, what does “kind of sample” (line 9) relate to?  How is “sample” information?  How is “kind of” informational?  The specification employs such phrase many times, but does not express how “kind of sample” depicts “information”.
	As to claim 2, which of the “one” (line 8, claim  1) does the “a sample type” (line 24) relate back to?  It appears that the same piece of information may be being given 2 different name tags (one name in claim 3 and a different name in claim 2); as otherwise, claim 2 is removing all 3 alternatives of claim 1.
	As to claim 3, what is the “(identifier)” adding?  The parentheses are troubling, as they seem to suggest the possibility of an informal note for only the writer.  Is such intended to be an additional limitation?  What is Applicant’s intent?
	As to claim 5, reference is made to “sample analysis condition, a sample preparation condition and a kind of sample” (lines 11-12) which are 3 alternatives, but Para 39 of Pub provides only the example of “sample type”  and “concentration”.  How to the only 2 examples in the specification related to the 3 different alternatives?  Which applies to which?  Do the 2 examples only relate to 2 of the 3 alternatives, with one being undefined?  If so, what does the undefined possibility relate  to?
As to claim 5, it’s unclear what “holders” (line 2) are, as the specification defines such a “an opening” (Para 38) which suggest a mere hole.  A hole is empty space, and thus is non-structural.  A hole may be claimed as a hole in an already claimed structural element.2  
	As to claim 5, is the “a sample holder” (line 16) one of “the sample holders” (line 13), or is this claim limited to at least 3 sample holders (i.e. sum of 2 “holder and 1 more)?
As to claim 5, is the “a sample” (line 17) the same as the “a sample” (line 9), and thus twice claimed, or in the alternative, is this claim limited to include 2 samples?  
As to claim 5, what does “sample analysis condition” (line 11) relate to?  What is the “condition” of?  Is the “condition” somehow that of the sample, or maybe of the desired analysis, or some combination thereof?  The specification employs such phrase many times, but does not express how “sample analysis” defines the “condition”.
	As to claim 5, what does “sample preparation condition” (line 12) relate to?  What is the “condition” of?  Is the “condition” somehow that of the sample, or maybe of the desired manner of preparation, or some combination thereof?  The specification employs such phrase many times, but does not express how “sample preparation” defines the “condition”.
	As to claim 5, what does “kind of sample” (line 12) relate to?  How is “sample” information?  How is “kind of” informational?  The specification employs such phrase many times, but does not express how “kind of sample” depicts “information”.
As to claim 9, what is the “(identifier)” adding?  The parentheses are troubling, as they seem to suggest the possibility of an informal note for only the writer.  Is such intended to somehow be an additional limitation?  What is Applicant’s intent?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kihara et al 2015132909 teach an autosampler that includes a program batch table creation program 62 which reads sample tray information associated from a sensor 64 from storage unit 63.  The position, size and well number of each well 32 on each tray 31 is identified.  Instruction unit 64 instructs the liquid chromatograph analysis device 10 and sampler 20 via controller 40 to execute analysis registered in the batch table.  However, there is no information assigned to a jig.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Such is somewhat done in line 2 of claim 3, and thus this ambiguity does not extend to claim 3.
        2 Such is somewhat done in line 2 of claim 9,and thus this ambiguity does not extend to claim 9.